The Attorney              General of Texas
                                         December    27,    1978
JOHN L. HILL
Attorney General


                   Honorable J. D. Wendeborn, Chairman             Opinion No. H-1 3 66
                   Texas State Board of Physical Therapy
                     Examiners                                     Re: Whether athletic    coaches
                   5555 N. Lamar, H-135                            may      use physical   therapy
                   Austin, Texas 78751                             devices.


                   Dear Mr. Wendeborn:

                          You ask whether athletic coaches who use physical therapy modalities
                   are in violation of article 4512d, V.T.C.S., which requires athletic trainers to
                   be licensed, or article 4512e, V.T.C.S., which requires physical therapists to
                   be licensed.

                          An athletic trainer “carries out the practice of prevention and/or
                   physical rehabilitation   of injuries incurred by athletes” by using “physical
                   modalities such as heat, light, sound, cold, electricity, or mechanical devices
                   related to rehabilitation   and treatment.”    V.T.C.S. art. 4512d, S l(1). The
                   licensing requirement applies to persons who hold themselves out as athletic
                   trainers or perform any of the activities of athletic trainers for compensa-
                   tion. Sec. 8. In Attorney General Opinion M-1012(1971) this office concluded
                   that athletic coaches who do not hold themselves out as athletic trainers end
                   who were not compensated to perform the activities of an athletic trainer
                    were not required to be licensed under article 4512d, V.T.C.S. The opinion
                   stated that athletic coaches could legally use physical therapy modalities
                   such as ultrasound and diathermy devices to treat athletes.      We reaffirmed
                   this conclusion in Attorney General Opinion H-471 (1974).

                          The physical therapy statute, article 4512e, V.T.C.S., and the athletic
                   trainer statute, article 4512d, V.T.C.S., were passed in the same session of the
                   legislature and should be construed in pari materia. Each statute provides an
                   exemption for persons licensed under the other Act. V.T.C.S. arts. 4512d, S
                   l(4); 4512(e), S 6. We believe that the legislature intended tha~t the two acts
                   be mutually exclusive.      Since the care of athletes is the more specific
                   activity, we believe the legislature intended that coaches be regulated, if at
                   all, under that statute.   Since it has been determined that coaches are not
                   required to be licensed under that Act, we believe it follows that they are not
                   required to be licensed under the physical therapy act.




                                                P.   5140
Honorable J. D. Wendeborn    -   Page 2    (H-1306)



      This conclusion is supported by the legislative acquiesence in the conclusion
of Attorney General Opinion M-1012. Three regular sessions of the legislature have
convened since the Attorney General stated that coaches were authorized to use
physical therapy modalities on athletes as a necessary activity in the performance
of their duties as a coach and no legislation has been enacted to alter that result.

                                  SUMMARY

           Athletic coaches are not required to be licensed under the
           physical therapy statute, article 4512e, V.T.C.S., in order to
           utilize physical therapy modalities as a necessary activity in
           their performance of their duties as a coach.

                                           Very truly yours,




                                           Attorney General of Texas

APPROVED:




DAVID M. KENDALL, First Assistant




C. ROBERT HEATH, Chairman
Opinion Committee

jsn




                                      P.   5141